DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 12-16, 19-23 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar et al, application no. 2011/0249578, hereinafter known as Nazar in view of Gupta et al, application no. 2017/0201964, hereinafter known as Gupta. 

As to claim 1, Nazar dicloses a method for wireless communications at a user equipment (UE), comprising: receiving an indication of uplink control channel resources for reporting acknowledgement feedback by the UE (Nazar, figure 16, [0139], assigning control channel resources to UE to send HARQ feedback); measuring one or more multicast channels or one or more signals monitored by the UE to determine a set of channel state information for UE receipt of the multicast communications (Nazar, figure 5, [0094], [0115] UE determining CSI for downlink signals and sending feedback accordingly); selecting one of the uplink control channel resources based at least in part on an association between the set of channel state information and the one of the uplink control channel resources (Nazar, [0139]-[0140], determining the mapping of HARQ with CSI/CQI/PMI for sending feedback in one of plural methods); and transmitting an acknowledgement feedback message over the one of the uplink control channel resources (Nazar, [0139]-[0142], sending HARQ with determined configuration). Nazar does not expressly disclose multicast communications disclose however Gupta discloses uplink control channel resources for reporting acknowledgement feedback by the UE for multicast communications, the uplink control channel resources to be shared by UEs associated with the multicast communications (Gupta, [0091], determining feedback for channel resources that include multicast communications). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nazar to include the limitations of uplink control channel resources for reporting acknowledgement feedback by the UE for multicast communications, the uplink control channel resources to be shared by UEs associated with the multicast communications as taught by Gupta.  Multicast communications are known in the art and are used to send the same messages to plural devices where the message comprises related information applying to the plural devices as opposed to unicast messages the might incur greater delay and higher network resource use. 
As to claim 2, Nazar discloses wherein the selecting comprises: identifying the one of the uplink control channel resources based at least in part on the set of channel state information determined by the UE (Nazar, [0139]-[0140], determining the mapping of HARQ with CSI/CQI/PMI for sending feedback in one of plural methods).

As to claim 5, Nazar discloses identifying a set of the uplink control channel resources that is associated with one or more precoding matrix indices, wherein the one of the uplink control channel resources is selected from the set of the uplink control channel resources (Nazar, [0007]-[0008], determining plural uplink resources (PUCCH) from plural resources for sending CSI or PMI or CQI).

As to claim 6, Nazar discloses identifying a set of the uplink control channel resources that is associated with one or more channel quality indices, wherein the one of the uplink control channel resources is selected from the set of the uplink control channel resources (Nazar, [0007]-[0008], determining plural uplink resources (PUCCH) from plural resources for sending CSI or PMIR or CQI).

As to claim 12, Nazar and Gupta disclose the method of claim 1. Nazar discloses receiving a first transmission using a first set of transmission parameters, wherein transmitting the acknowledgement feedback message comprises transmitting a negative acknowledgment feedback message for the first transmission (Nazar, [0007]-[0008], [0139]-[0140], sending HARQ back for transmission by the UE including ACK or NACK); Nazar does not disclose multicast communication and retransmission thereof in case of sending a NACK however Gupta discloses receiving multicast communication and receiving, based at least in part on transmitting the negative acknowledgement feedback message, a second multicast transmission that is transmitted based at least in part on the association between the set of channel state information and the one of the uplink control channel resources (Gupta, [0091]-[0093], Figure 6, steps 616, 618, sending back feedback with ACK or NACK For multicast transmissions, Sending NACK results in receiving retransmission of the multicast communications [0093]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nazar to include the limitations of receiving multicast communication and receiving, based at least in part on transmitting the negative acknowledgement feedback message, a second multicast transmission that is transmitted based at least in part on the association between the set of channel state information and the one of the uplink control channel resources as taught by Gupta. Resending a message that either was not received or not received correctly insures that needed communications is ultimately completely correctly.  

As to claim 13, Nazar and Gupta disclose the method of claim 12. Nazar does not disclose retransmission of multicast communication however Gupta discloses wherein the receiving comprises: receiving the second multicast transmission over a transmission beam indicated by the association between the set of channel state information and the one of the uplink control channel resources (Gupta, [0076]-[0077] established a connection and scheduling communication between BS and UE; figure 6; [0093]Sending NACK results in receiving retransmission of multicast communication). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nazar to include the limitations of wherein the receiving comprises: receiving the second multicast transmission over a transmission beam indicated by the association between the set of channel state information and the one of the uplink control channel resources as taught by Gupta. Resending a message that either was not received or not received correctly insures that needed communications is ultimately completely correctly.  

As to claim 14, Nazar and Gupta disclose the method of claim 12. Nazar does not disclose however Gupta discloses receiving the second multicast transmission using a modulation and coding scheme indicated by the association between the set of channel state information and the one of the uplink control channel resources (Gupta, [0061], MCS for communication determined between BS and UE based on channel estimates; [0076]-[0077] established a connection and scheduling communication between BS and UE; figure 6; [0093], Sending NACK results in receiving retransmission of multicast communication). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nazar to include the limitations of receiving the second multicast transmission using a modulation and coding scheme indicated by the association between the set of channel state information and the one of the uplink control channel resources as taught by Gupta.  Same communication resources that were previously provisioned are reused to resend the original message in case of receiving a negative acknowledgement; this enables skipping steps to reallocate new resources.  

As to claim 15, Nazar and Gupta disclose the method of claim 12. Nazar does not disclose however Gupta discloses wherein the second multicast transmission comprises a retransmission of data included in the first multicast transmission (Gupta, [0093]Sending NACK results in receiving retransmission of multicast communication). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nazar to include the limitations of wherein the second multicast transmission comprises a retransmission of data included in the first multicast transmission as taught by Gupta.  Multicast communications are known in the art and are used to send the same messages to plural devices where the message comprises related information applying to the plural devices as opposed to unicast messages the might incur greater delay and higher network resource use. 

As to claim 16, Nazar discloses determining associations between each of the uplink control channel resources and sets of channel state information, wherein the one of the uplink control channel resources is selected based at least in part on the associations (Nazar, [0139]-[0140], determining the mapping of HARQ with CSI/CQI/PMI for sending feedback in one of plural methods).

As to claim 19, Nazar discloses receiving an indication of the associations in a radio resource control message or a physical downlink control channel message (Nazar, [0067], RRC signaling for mapping of CSI reporting). 

As to claim 20, Nazar and Gupta disclose the method of claim 12.  Nazar discloses measuring one or more channel state information (CSI)-reference signals transmitted over the one or more channels (Nazar, figure 5, [0094], [0115] UE determining CSI for downlink signals and sending feedback accordingly); and determining the set of channel state information based at least in part on the one or more CSI-reference signals (Nazar, [0139]-[0140], determining the mapping of HARQ with CSI/CQI/PMI for sending feedback in one of plural methods). Nazar does not disclose multicast communication however Gupta discloses multicast communication with CSI reference signals (Gupta, [0091], determining feedback for channel resources that include multicast communications).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nazar to include the limitations of multicast communication with CSI reference signals as taught by Gupta.  Multicast communications are known in the art and are used to send the same messages to plural devices where the message comprises related information applying to the plural devices as opposed to unicast messages the might incur greater delay and higher network resource use. 

As to claim 21, Nazar discloses receiving, from a base station, an indication of the one or more CSI-reference signals to measure (Nazar, [0005]-[0007], figure 5, [0078]-[0080] receiving indication to report CSI,CQI, PMI by UE to base station; [0118], reporting requires determining the CSI, CQI, PMI metrics by the UE in the art).

As to claim 22, Nazar discloses determining, by the UE, a quantity of CSI-reference signals to measure; selecting the one or more CSI-reference signals based at least in part on the determining, the one or more CSI-reference signals comprising the quantity of CSI-reference signal (Nazar, [0005]-[0007], figure 5, [0078]-[0080] receiving indication to report CSI,CQI, PMI by UE to base station; figure 7, [0066]-[0067], reporting CSI for multiple carriers by UE). 

As to claim 23, Nazar discloses receiving, from a base station, an indication of the quantity of CSI-reference signals for the UE to measure; or transmitting, to the base station, the indication of the quantity of CSI-reference signals measured by the UE (Nazar, [0005]-[0007], figure 5, [0078]-[0080] receiving indication to report CSI,CQI, PMI by UE to base station; figure 7, [0066]-[0067], reporting CSI for multiple carriers by UE)

As to claim 26, Nazar discloses determining, for the set of channel state information, a precoding matrix indicator, channel quality indicator, or channel state information-reference signal resource indicator, or any combination thereof, based at least in part on measuring the one or more multicast channels or the one or more signals monitored by the UE (Nazar, [0005]-[0007], figure 5, [0078]-[0080] receiving indication to report CSI,CQI, PMI by UE to base station; figure 7, [0066]-[0067], reporting CSI for multiple carriers by UE; [0139]-[0142], sending HARQ with determined configuration).

As to claims 27 and 28, the claims are rejected as applied to claims 1 and 2 above respectively by Nazar in view of Gupta. 

As to claims 29 and 30, the claims are each rejected as applied to claim 1above by Nazar in view of Gupta. 

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar in view of Gupta and further in view of LO et al, application no. 2019/0253119, hereinafter known as LO. 

As to claim 3, Nazar and Gupta disclose the method of claim 1. Nazar discloses further comprising: determining that the set of channel state information comprises, a precoding matrix index, and a channel quality index (Nazar, [0139], CSI, PMI and CQI feedback with HARQ); and identifying the one of the uplink control channel resources as being associated with the precoding matrix index, and the channel quality index (Nazar, [0121], Precoding matrix index determination, [0058], determining Channel Quality Index, [0129]-[0134], plural grant for sending CSI in uplink resources).  Nazar and Gupta do not disclose index indication for CSI-RS however LO discloses determining that the set of channel state information comprises a channel state information (CSI)-reference signal index and identifying the one of the uplink control channel resources as being associated with the CSI-reference signal index (LO, figure 8A, [0050]-[0054], assigning index to plural channel state reference signals and using that index indication to report feedback on the associated channel resources). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nazar and Gupta to include the limitations of determining that the set of channel state information comprises a channel state information (CSI)-reference signal index and identifying the one of the uplink control channel resources as being associated with the CSI-reference signal index as taught by LO.  Assigning index to CSI reference signal provides as shared indication for the resources between devices comprises in more compact message. 

As to claim 4, Nazar and Gupta disclose the method of claim 1. Nazar discloses identifying a set of the uplink control channel resources that is associated with one or more channel state information (CSI)-reference signal indices, wherein the one of the uplink control channel resources is selected from the set of the uplink control channel resources (Nazar, [0007]-[0008], determining plural uplink resources (PUCCH) from plural resources for sending CSI or PMI or CQI). Nazar and Gupta do not disclose index indication for CSI-RS however LO discloses identifying a set of the uplink control channel resources that is associated with one or more channel state information (CSI)-reference signal indices (LO, figure 8A, [0050]-[0054], assigning index to plural channel state reference signals and using that index indication to report feedback on the associated channel resources). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nazar and Gupta to include the limitations of determining that the set of channel state information comprises a channel state information (CSI)-reference signal index and identifying the one of the uplink control channel resources as being associated with the CSI-reference signal index as taught by LO.  Assigning index to CSI reference signal provides as shared indication for the resources between devices comprises in more compact message.

As to claim 7, Nazar and Gupta disclose the method of claim 1. Nazar discloses determining that the set of channel state information comprises a channel state information (CSI)-reference signal index (Nazar [0129]-[0134], plural grant for sending CSI in uplink resources); and identifying a set of the uplink control channel resources that is associated with the CSI-reference, wherein the one of the uplink control channel resources is selected from the set of the uplink control channel resources (Nazar, [0007]-[0008], determining plural uplink resources (PUCCH) from plural resources). Nazar and Gupta do not disclose index indication for CSI-RS however LO discloses and identifying a set of the uplink control channel resources that is associated with the CSI-reference signal index (LO, figure 8A, [0050]-[0054], assigning index to plural channel state reference signals and using that index indication to report feedback on the associated channel resources). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nazar and Gupta to include the limitations of and identifying a set of the uplink control channel resources that is associated with the CSI-reference signal index as taught by LO.  Assigning index to CSI reference signal provides as shared indication for the resources between devices comprises in more compact message. 

Allowable Subject Matter

Claims 8-11, 17, 18, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467                                                                                                                                                                                            

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467